Citation Nr: 1621488	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-25 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for orthopedic residuals of a left (minor) wrist fracture.  

2.  Entitlement to a rating in excess of 30 percent for neurological residuals of a left wrist fracture.

3.  Entitlement to a rating in excess of 20 percent for surgical scar residuals of a left wrist fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1988 to July 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for surgical scar residuals of a left wrist fracture to 10 percent, effective August 13, 2007 (date of claim for an increased rating) and continued 30 and 10 percent ratings, for neurological and orthopedic residuals, respectively, of the left wrist fracture.  In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In January 2012, the case was remanded for additional development.  An August 2015 rating decision increased the rating for surgical scar residuals to 20 percent, effective August 13, 2007 (date of claim for increased ratings).  


FINDINGS OF FACT

1.  Prior to September 19, 2014, orthopedic residuals of the Veteran's left (minor) wrist fracture were manifested by clinical findings of arthritis and painful motion; ankylosis was not shown, dorsiflexion was not less than 15 degrees, and palmar flexion was not limited in line with the forearm.

2.  From September 19, 2014, the orthopedic residuals of the left wrist fracture are  reasonably shown to be manifested by impairment approximating favorable ankylosis of the wrist; other than favorable ankylosis of wrist is not shown.  

3.  At no time under consideration are the Veteran's neurological manifestations of a left wrist fracture shown to have been manifested by symptoms or impairment consistent with severe incomplete or complete paralysis of the left median nerve, or approximating such level or severity.   

4.  The Veteran has three painful (but none unstable), left wrist, surgical scars.


CONCLUSIONS OF LAW

1.  The Veteran's orthopedic residuals of a left wrist fracture warrant a "staged" increased (to 20 percent, but no higher) rating from September 19, 2014 (but not earlier).  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5010, 5214, 5215 (2015).

2.  A rating in excess of 30 percent for neurological residuals of a left wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.124a, Code 8515 (2015).

3.  A rating in excess of 20 percent for surgical scar residuals of a left wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In January and July 2008, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  He received the "generic" notice required in claims for increase.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2011 hearing, the undersigned identified the issues on appeal, explained the evidence needed to substantiate a higher rating, and identified development to be completed.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in January 2008, October 2008, November 2009, April 2013, May 2013, and September 2014.  The Board finds the examination reports adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's claim for increased ratings was received in August 2007.  Therefore, the relevant period for consideration in this appeal begins one year prior, in August 2006.  

August and September 2007 clinical reports note complaints of left wrist pain, weakness, and paresthesias over the hand extending to the elbow.  Tenderness to palpation was noted over the ventral wrist scar.  Grip strength was 4/5, interosseous muscular strength was 4/5, thenar muscles were 4+/5, and bicep, tricep, and deltoid were 5/5.  Sensation was grossly intact.  There was no thenar or hypothenar atrophy.  However, Tinel's maneuver produced numbness along the wrist and hypothenar eminence.  

On January 2008 VA examination, the Veteran complained of wrist pain and paresthesias of the median distribution without evidence of thenar atrophy.  Two mildly tender postoperative scars were noted.  Range of motion was normal for all digits without painful limitation.  Grip strength was within normal limits.  Palmar flexion was to 50 degrees, dorsiflexion (extension) was to 35 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 30 degrees.  All ranges of motion were without painful limitation.  There was no muscle atrophy.  Repetitive motion testing did not result in additional limitation in range of motion or functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  The Veteran could touch his thumb to fingers and fingers to his palm.  The examiner indicated that there "...are no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities."
On October 2008 VA examination, the Veteran complained of wrist pain and paresthesias of the median distribution without evidence of atrophy of the thenar eminence.  There were two well healed scars, one on the dorsum of the wrist and one on the volar aspect of the wrist.  Both were subjectively tender to palpation.  Range of motion was normal for all digits without painful limitation.  Grip strength was within normal limits.  Palmar flexion was to 25 degrees, dorsiflexion (extension) was to 25 degrees, radial deviation was to 15 degrees, and ulnar deviation was to 35 degrees.  All ranges of motion were without painful limitation.  There was no muscle atrophy.  Repetitive motion testing did not result in additional limitation in range of motion or functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  The examiner again indicated that there were no neurologic findings or effect on the usual occupation or daily activities.

On October 2009 VA examination, the Veteran complained of pain and loss of motion in his left wrist.  He reported that he is unable to do strenuous activities, such as his former job in railroad construction.  Skin examination showed two well healed scars.  The dorsal scar was not tender to touch; the volar scar was tender to palpation. Peripheral nerve examination showed intact median nerve function.  Some residual dysesthesias in the median nerve distribution were noted.  Range of motion testing showed extension to 20 degrees and flexion to 25 degrees, limited by pain and arthrofibrosis.  He had minimal motion of ulnar and radial deviation.  He could touch his thumb to fingers and fingers to his palm.  Repetitive motion testing did not result in reduced range of motion or function.  The Veteran denied flare-ups.  The diagnosis was moderate left wrist radial carpal tunnel osteoarthritis, post perilunate dislocation with scar, and dysesthesias in the median nerve distribution in the left hand.      

A November 2009 VA examination addendum reflects the examiner's opinion that, in consideration of the Veteran's non-dominant left hand disability, he would still be able to work in a position requiring light duties and limited use of his left hand.  He explained that an "information-type position would be feasible."

A June 2010 orthopedic surgery clinical record notes complaints of left wrist pain radiating to the axilla.  Objectively, flexion was to 50 degrees and extension to 45 degrees.  Sensation was intact to light touch along the radial, medial, ulnar, and axillary nerve distribution.  

A November 2011 clinical record notes findings of decreased grip strength in the left hand.  A July 2010 electromyogram (EMG) showed a normal study of the left upper extremity.  There was no electrodiagnostic evidence of a cervical radiculopathy or median mononeuropathy on the left.  

A March 2011 clinical record notes decreased left hand grip rated 4/5.  An April 2011 clinical record notes complaints of left wrist pain radiating to the axilla.  Range of motion testing showed flexion to 50 degrees and extension to 45 degrees.  Sensation was intact to light touch along the radial, medial, ulnar, and axillary nerve distribution.  

An August 2011 clinical record notes decreased grip strength in the left wrist and well healed dorsal and volar incisions.  Full range of motion was noted in the hand, wrist, and elbow.  

A March 2012 clinical record notes complaints of left wrist pain, swelling, and tenderness.  Median, radial and ulnar nerve functions were normal.  Sensation was normal.  Range of motion was flexion to 10 degrees, extension to 5 degrees, ulnar deviation to 10 degrees, and radial deviation to 5 degrees.  X-rays showed evidence of pancarpal arthritis, "although radioscaphoid and lunate joints [were] not bad."  The record notes that the Veteran was recently laid off from janitorial work.     

An April 2012 clinical record reflects neurological findings of normal upper and lower extremity strength, 5/5. Paresthesias were not present.

An August 2012 clinical record notes complaints of left wrist stiffness with increased radial hand numbness and tingling.  Objective examination showed scars volarly and dorsally.  Range of motion was flexion 15 degrees and extension to 30 degrees with pain.  A median nerve compression test was "mildly positive."  Subjective decreased sensation was noted in three radial digits.

On April 2013 VA examination, the Veteran complained of constant intermittent left wrist pain precipitated by increased physical activity such as mopping or sweeping.   He reported numbness of his ring and middle finger and occasionally his thumb on a daily basis.  He endorsed swelling, stiffness, and nocturnal awakening due to finger and hand paresthesias.  He explained that he is able to grasp and manipulate small objects without difficulty.  He uses a forearm brace and treated his pain with ibuprofen and Tylenol #3.  He denied flare-ups.  Degenerative arthritis of the left wrist was diagnosed.  Range of motion testing showed palmar flexion to 30 degrees and dorsiflexion (extension) to 20 degrees.  Radial deviation was to 20 degrees and ulnar deviation was to 25 degrees.  There was objective evidence of painful motion at the end of the motions.  Repetitive testing did not result in additional limitation in range of motion.  Functional loss was due to less movement than normal and pain on movement.  Pain/tenderness was noted on palpation.  His left wrist flexion and extension strength were 4/5.  (For comparison purposes, his right wrist was 5/5 in both measurements.)  The wrist was not ankylosed.  There was no appreciable loss of extension of the fingers.  There was decreased sensation to light touch in the median nerve, however two-point discrimination was preserved.  The examiner noted that the Veteran can oppose his thumb to all fingertips and that when fully flexed the fingers approach the proximal transverse crease of the palm to within 2.5 centimeters.  Additionally, there was no appreciable loss of extension of the finger.  X-rays of the left wrist confirmed moderate degenerative changes of the mid-carpal joints of the wrist.  The level of functional impairment was not such that the Veteran would be equally served by an amputation with prosthesis.     

On peripheral nerve examination, left wrist carpal tunnel syndrome was diagnosed with.  The examiner noted that Tinel's sign was positive on the left and that there was mild (not moderate or severe) incomplete paralysis of the left median nerve. The examiner indicated that the nerve condition does not impact on the Veteran's ability to work.  The Veteran reported that he was most recently employed in 2012 as a security officer, but that he was terminated because he could not perform the required work responsibilities due to a low back condition.  In consideration of the Veteran's degenerative wrist arthritis and carpal tunnel syndrome, the examiner opined that the impact on the Veteran's ability to work would be difficulty in performing physical activities such as sweeping.      

On May 2013 VA examination for scars, the Veteran related a history of a left wrist injury that required open reduction and internal fixation (ORIF) surgery.  Three painful scars were noted, located specifically on the dorsum of the hand, left thumb, and left forearm to mid left palm of the hand.  None of the scars were unstable.  The approximate total scar area is 27.7 square centimeters.  The scars did not result in limitation of function.  The examiner indicated the scars impact the Veteran's ability to work in that he was left hand dominant and now uses the right hand intermittently. 

August 2014 x-rays of the left wrist and hand showed "mild widening of the scapholunate interval with mild dorsal angulation of the lunate and capitolunate and hamatolunate joint space narrowing and sclerosis suggesting [scapholunate advanced collapse] wrist with [dorsal intercalated segmental instability]."

A September 19, 2014, orthopedic clinical record notes left wrist range of motion was 0 degrees flexion, 10 degrees extension, and 5 degrees ulnar deviation.  Wrist strength was noted as minimal due to pain.  Normal sensation was noted throughout the hand, along with normal finger abduction, adduction, flexion, and extension strength.  The physician discussed possible wrist fusion to alleviate the pain.    

On September 30, 2014, VA examination, the Veteran complained of tenderness over the palmar aspect of his left hand, as well as a sensation of "pins" over the palmar and dorsum of his left hand.  He reported that both volar and dorsal scars were tender and felt like pins sticking.  He reported that his pain is worsening and his strength is diminishing.  He denied flare-ups.  Limitation of motion was noted in the thumb and little finger, but there was not a gap between the thumb pad and the fingers, a gap between any fingertips and the proximal transverse crease of the palm, evidence of painful motion in attempting to touch the palm with the fingertips, or limitation of extension or evidence of painful motion for the index finger or long finger.  After repetitive testing, there was no change in limitation of motion or increased pain, weakness, fatigability, or incoordination.  The Veteran reported pain and weakened movement of the thumb and little finger.  Tenderness/pain was noted on palpation.  Grip strength was 5/5 on the right and 3/5 on the left.  Ankylosis of the thumb and/or fingers was not present.  The report notes that scars are present, but they are not painful, unstable, or measure more than 39 square centimeters in total area.  Imaging studies confirmed mild degenerative changes of the first carpometacarpal and metacarpophalangeal joints.  The examiner explained that manual labor may be difficult due to the Veteran's hand pain/weakness.

An October 2014 orthopedic clinical record notes complaints of chronic left wrist pain.  Well healed longitudinal scars were noted along the midline volar and dorsal wrist.  Range of motion was 0 degrees flexion, 10 degrees extension, and 5 degrees ulnar deviation, all with pain.  Strength was 4/5.  Sensation to light touch was intact on the medial, radial and ulnar nerves.  Following MRI review, the physician's assessment was a "nearly ankylosed wrist, ulnar carpal subluxation and perilunate arthritis.  At this stage the treatment that would provide him the best pain relief and function would be a total wrist fusion." 

A June 2015 orthopedic surgery clinical record notes complaints of persistent left wrist pain.  Objectively, there was minimal swelling of the joint.  Range of motion was 0 degrees flexion and 20 degrees extension.  The physician recommended a left wrist total arthrodesis.  

Buddy statements received in January 2008, May 2009, and August 2009 report the Veteran's difficulties in using his left hand due to pain and limitation of motion.  However, the statements do not provide competent objective medical evidence of the degree of disability.  

Analysis

Orthopedic Residuals

The Veteran's left wrist (minor) orthopedic residuals have been rated under Codes 5010-5215 for traumatic arthritis with residual limitation of motion.  Code 510 provides for rating traumatic arthritis based on limitation of motion of the affected joint.  Code 5215 provides for a (maximum) 10 percent rating if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  A higher rating is available under Code 5214 (for ankylosis of the wrist).  Under Code 5214, a 20 percent rating is warranted for favorable (in 20 degrees to 30 degrees dorsiflexion) ankylosis of the minor wrist.  A 30 percent rating is warranted for ankylosis in any position other than favorable.  And a 40 percent rating is warranted for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  Normal range of motion of the wrist is palmar flexion to 80 degrees, dorsiflexion extension to 70 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

On review of the record, the Board has found that a rating in excess of 10 percent for orthopedic residuals of the left wrist fracture was not warranted prior to September 19, 2014.  On January 2008, October 2009, November 2009, and April 2013 VA examinations, palmar flexion was to at least 25 degrees and dorsiflexion was to at least 20 degrees.  There was no evidence of ankylosis.  Clinical records from June 2010, April 2011, March 2012, and August 2012 note similar findings.  

However, the Board finds that a 20 percent rating is warranted for the orthopedic left wrist disability from September 19, 2014.  Clinical records beginning on that date consistently reflect findings of flexion limited to 0 degrees.  Furthermore, as shown in clinical records during that period of time several physicians have discussed fusion surgery (i.e., fixation of the wrist) with the Veteran.  For example, the October 2014 treating physician explained that the Veteran's left wrist is "nearly ankylosed," and that "the treatment that would provide him the best pain relief and function would be a total wrist fusion."  The Board finds that the Veteran's left wrist orthopedic disability picture is reasonably shown as most closely approximating favorable ankylosis, warranting a 20 percent rating under Code 5214.  See 38 C.F.R. § 4.7.  A rating in excess of 30 percent is not warranted, as the wrist is not ankylosed in a position other than favorable (and is not fully ankylosed).  



Neurological Residuals

The Veteran's left upper extremity neuropathy is currently rated 30 percent under Codes 8599-8515 (which denotes an analogous rating).   [Notably Code 8515 pertains to median nerve impairment.  As that is the Code involved in the instant case, an analogous rating for neurological rating may not be required.]   Under Code 8515, a 60 percent rating is warranted for complete paralysis of the median nerve of the minor extremity, a 40 percent rating is warranted when there is severe incomplete paralysis of the nerve; and a 20 percent rating is warranted when the incomplete paralysis is moderate.   [Functions specifically identified as associated with median nerve paralysis include severe limitations of motion of various fingers and inability to make a fist.]   38 C.F.R. § 4.124a.

As the Veteran's minor extremity median nerve disability is currently rated 30 percent, the analysis begins with consideration of whether the evidence presents a disability picture consistent with severe incomplete paralysis of the median nerve (or approximating that level of severity).  At no time under consideration is severe incomplete paralysis of the median nerve (or impairment approximating that level of disability) shown.   

On November 2009 VA examination, peripheral nerve examination showed intact medial nerve function with some dysesthesias in the median nerve distribution noted.  A July 2010 electromyogram (EMG) showed a normal study of the left upper extremity.  An August 2012 median nerve compression test was only "mildly positive."  On April 2013 VA peripheral nerve examination, the examiner rated the Veteran's incomplete medial nerve paralysis as mild.  Left hand grip strength has been rated 3/5 or higher throughout.  Sensation to light touch was intact, or normal, throughout (see September 2007, June 2010, April 2011, September 2014, and October 2014 examination reports), with the exception of decreased sensation to light touch in August 2012 and April 2013.  There was no thenar or hypothenar atrophy.  Such clinical data no not support a finding of more than moderate incomplete nerve paralysis.  The Board acknowledges the Veteran's report of dysethesias and occasional tingling through the forearm and to the axilla.  However, they do not present a disability picture of severe incomplete paralysis, so as to warrant a higher rating.  

In summary, the preponderance of the evidence is against this claim, and the appeal in the matter must be denied.  

Left Wrist Scars

The Veteran's left wrist surgical scars are rated under Code 7804.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  An unstable scar is one "where, for any reason, there is frequent loss of covering of skin over the scar." Code 7804, Note (1).  If one or more scars are both unstable and painful, an additional 10 percent rating should be added to the evaluation that is based on the total number of unstable or painful scars.  Code 7804, Note (2).  

As mentioned above, an August 2015 rating decision increased the rating for surgical scar residuals to 20 percent, effective August 13, 2007, the date of claim for increased ratings.  On May 2013 VA examination, three painful scars were noted; none were unstable.  There is no indication in the file that the Veteran has more than three wrist scars that are painful or unstable.  There is also no indication in the record that any of the left wrist surgical scars are both unstable and painful.  Accordingly, a rating in excess of 20 percent is not warranted.      

The record also does not suggest that the rating criteria are inadequate for rating the Veteran's left wrist disability, so as to warrant referral for consideration of an extraschedular rating.  The record does not show, and he has not alleged, any symptoms that are not reflected in the schedular criteria for the orthopedic, neurological, and scar residuals associated with his wrist surgery.  The cited rating criteria provide for ratings in excess of that currently assigned, but, as was noted, the criteria for higher ratings are neither met, nor approximated.  Thun v. Peake, 22 Vet. App. 111 (2008).

A March 2014 rating decision denied the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Later in March 2014, VA received correspondence from the Veteran which stated, "Injury has gotten much worse.  Can't work in my field, railroad const."  The correspondence indicates that the Veteran is seeking a 40 percent rating, presumably for his left wrist disability.  Notably, the Veteran did not reply to a July 2014 RO inquiry requesting clarification whether he was intending to file a notice of disagreement with the denial (and the Board finds the RO's conclusion that he was not reasonable).  Thus, the March 2014 rating decision is final.  A claim for TDIU has not been re-raised since, in the context of the instant claim for increase.  The Board acknowledges that the Veteran's left wrist disability may prevent him from working as a railroad carman, as stated, and that a September 2014 VA examiner explained that manual labor may be difficult due to the Veteran's left hand pain and weakness.  However, the evidence does not suggest that he is incapable of substantially gainful employment.  Notably, he worked as a security guard for more than a decade following his railroad employment.  See April 2012 Social Security Administration Form SSA-3369-BK.  Accordingly, the Board finds that entitlement to a TDIU has not been re-raised by the record in the context of this claim for increase since March 2014.     

In reaching these conclusions, the Board has considered the benefit-of-the-doubt rule, resolving reasonable doubt in the Veteran's favor whenever it appeared.  
See 38 C.F.R. § 4.3.  











ORDER

A staged increased (to 20 percent, but no higher) rating is granted for orthopedic residuals of a left wrist fracture, effective September 19, 2014 (but not earlier), subject to the regulations governing payment of monetary awards.   

A rating in excess of 30 percent for neurological residuals of a left wrist fracture is denied.

A rating in excess of 20 percent for surgical scar residuals of a left wrist fracture is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


